Filed 5/16/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                      STATE OF NORTH DAKOTA


                                   2019 ND 121


Abdulrahman Ibrahim Ali,                                   Petitioner and Appellant

      v.

State of North Dakota,                                    Respondent and Appellee


                                  No. 20190004


      Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Thomas R. Olson, Judge.

      AFFIRMED.

      Per Curiam.

      Benjamin C. Pulkrabek, Mandan, ND, for petitioner and appellant.

       Reid A. Brady, Assistant State’s Attorney, Fargo, ND, for respondent and
appellee; submitted on brief.
                                     Ali v. State
                                    No. 20190004


       Per Curiam.
[¶1]   Abdulrahman Ibrahim Ali appeals from a district court order denying his
application for post-conviction relief. In 2017, Ali was found guilty of five felonies:
gross sexual imposition, kidnapping, aggravated assault, and two counts of
terrorizing. Ali stipulated to the underlying facts of the charges and waived his right
to a jury trial. The district court held a bench trial to determine whether Ali was
criminally responsible due to mental illness and concluded Ali was criminally
responsible. The guilty verdicts were upheld on appeal. State v. Ali, 2018 ND 87, ¶
1, 909 N.W.2d 112.
[¶2]   In 2018, Ali filed an application for post-conviction relief. The application
alleged ineffective assistance of counsel due to Ali’s trial attorney overlooking his
mental health issues. An evidentiary hearing regarding Ali’s application took place
in November 2018, and the district court issued an order denying Ali’s application for
post-conviction relief.
[¶3]   We summarily affirm the district court’s order under N.D.R.App.P. 35.1(a)(2),
concluding the court’s findings of fact are not clearly erroneous, and the court did not
err in determining Ali failed to establish his counsel’s representation fell below an
objective standard of reasonableness.
[¶4]   Gerald W. VandeWalle, C.J.
       Jon J. Jensen
       Jerod E. Tufte
       Daniel J. Crothers
       Lisa Fair McEvers




                                           1